         Case 4:20-cv-00053-BMM Document 77 Filed 05/18/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


ADMIRAL INSURANCE                              Case No. CV-20-53 -GF-BMM
COMPANY,
                                              JUDGMENT IN A CIVIL CASE
                     Plaintiff,

  vs.

DUAL TRUCKING, INC. ET AL,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED Admiral's Motion for Partial Summary
 Judgment is GRANTED.

        Dated this 5th day of May, 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ M. Stewart
                                  M. Stewart, Deputy Clerk
